                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PAINTERS DISTRICT COUNSEL NO. 58, et al., )
                                          )
           Plaintiffs,                    )
                                          )
     v.                                   )                     No. 4:16CV1218 RLW
                                          )
PLATINUM ENTERPRISES, LLC, et al.,        )
                                          )
           Defendant.                     )

                             MEMOBANDUM AND ORDER

        Tbis matter is before the Court on Plaintiffs' Motion for Attorneys' Fees and Costs (ECF No.

15) and Defendant Myrian Baker's pro se Rule 60(b) Motion to Set Aside Default and Default

Judgment (ECF No. 16) filed on behalf of himself and Platinum Enterprises, LLC. Plaintiffs have

filed a response in opposition to Defendants' Rule 60(b) motion. (ECF No. 17) Prose Defendant

Myrian Baker ("Baker") also filed a Notice of Permissive Joinder of Defendants. (ECF No. 22)

Plaintiffs have filed a response in opposition to the notice, and Defendant Baker filed a reply brief.

(ECF Nos. 23, 25) Defendants have not filed a response to Plaintiffs' motion for attorneys' fees.

                                            I. Background

        Plaintiffs filed this cause of action on July 26, 2016 to recover delinquent fringe benefit

contributions and union dues, liquidated damages, payroll audit costs, attorneys' fees, and court

costs from Defendants Platinum Enterprises, LLC and Baker. 1 Defendants Platinum Enterprises,

LLC and Baker were served with the summons and complaint on September 4, 2016, and failed

to file an answer or other responsive pleading. On Plaintiffs' motion, the Clerk of the Court

entered default against Defendant on October 3, 2016. Plaintiffs also filed a Motion for Entry of

1
 The record reflects that Myrian Baker, the owner of Defendant Platinum Enterprises, LLC,
signed the collective bargaining agreement as a personal guarantor.
Partial Default Judgment -Accounting, which this Court granted. On June 8, 2018, the Court

granted Plaintiffs' Motion for Entry of Default Judgment and entered a Judgment against

Defendants Platinum Enterprises, LLC and Baker, jointly and severally, in the amount of $271,

294.22. (ECF Nos. 13, 14) The Court did not grant Plaintiffs' request for attorneys' fees and

costs because Plaintiffs failed to include an affidavit in support.

       On June 21, 2018, Plaintiff filed the present motion for attorneys' fees and costs, along

with supporting affidavits. Plaintiffs seek $6,128.16 in attorneys' fees and $481.67 in costs to be

paid by Defendants, jointly and severally. Defendants have not filed any objection to these fees.

On July 6, 2018, Defendant Baker, prose and on behalf of himself and his company, filed a Rule

60(b) motion to set aside the default and default judgment. He also requested a stay of execution

of the judgment pending a hearing. In addition, on August 6, 2018, Baker filed a notice of

permissive joinder of Defendants presumably to join both Defendants in his Rule 60(b) motion.

                                           II. Discussion

       The Court will first address the pro se motion to set aside the default. The Court agrees

that Defendant Baker may not request that the Clerk's Entry of Default be set aside on behalf of

the corporation. See Carr Enters., Inc. v. United States, 698 F.2d 952, 953 (8th Cir. 1983) ("It is

settled law that a corporation may be represented only by licensed counsel."); JODA, LLC v. Ace

NC Sys., LLC, No. 4:09 CV 1197 CDP, 2014 WL 2217279, at *1 (E.D. Mo. May 29, 2014)

(same). As such, Baker may only represent himself in this matter. See E.D. Mo. L.R. 12.0l(A)

("Nothing in these rules is intended to prohibit any individual from appearing personally on

his or her own behalf."). Thus, the Court will disregard any argument made by Baker on behalf

of Platinum Enterprises LLC.




                                                  2
        With respect to Baker's argument that the Court should set aside the default judgment

and stay the execution of judgment pending a hearing, the Court will deny the motion. Under

Rule 60(b), a court may relieve a party from a court order for several reasons including mistake,

inadvertence, surprise, excusable neglect, newly discovered evidence, fraud, misrepresentation,

misconduct by an opposing party, or any other reason that justifies relief. Fed. R. Civ. P.

60(b)(l)-(3), (6). "The district court has wide discretion in ruling on a Rule 60(b) motion .... "

Jones v. Swanson, 512 F.3d 1045, 1049 (8th Cir. 2008). Rule 60(b) "authorizes relief based on

certain enumerated circumstances (for example, fraud, changed conditions, and the like)."

Broadway v. Norris, 193 F.3d 987, 990 (8th Cir. 1999).

       Here, Baker contends that Plaintiffs tricked Baker into failing to respond. He further

asserts that he signed the collective bargaining contract under duress and that said contract is not

legitimate. Finally, he argues that his failure to respond to the complaint and his delay in filing

the motion to vacate were not caused by bad faith, as he lacked knowledge of the law. Plaintiff

appears to primarily argue excusable neglect in seeking Rule 60(b) relief. "Rule 60(b)( 1),

among other things, permits a district court to set aside a judgment entered because of a party's

"excusable neglect."' Freeman v. Wyeth, 764 F.3d 806, 809 (8th Cir. 2014) (citation omitted).

"To determine whether conduct is excusable, courts consider several factors, including: '(1) the

danger of prejudice to the non-moving party; (2) the length of the delay and its potential impact

on judicial proceedings; (3) whether the movant acted in good faith; and (4) the reason for the

delay, including whether it was within the reasonable control of the movant.'" Id. (quoting In re

Guidant Corp. Implantable Defibrillators Prod. Liab. Litig., 496 F.3d 863, 866 (8th Cir. 2007)).

"The reason for the delay is a 'key factor in the analysis."' Id. (quoting In re Guidant Corp., 496

F.3d at 867). In addition, courts have found that the existence of a meritorious defense is also a



                                                  3
relevant factor. Union Pac. R. Co. v. Progress Rail Servs. Corp., 256 F.3d 781, 783 (8th Cir.

2001). "In weighing these factors, the Court is mindful of the Eighth Circuit's 'frequently

endorsed [and] strong judicial policy against default judgments."' Marcum v. Ret. Plan for

Hourly-Rated Employees ofNoranda Aluminum, Inc., No. 4:10CV02217 JCH, 2011 WL

1533032, at *2 (E.D. Mo. Apr. 21, 2011) (quoting Oberstar v. FD.IC., 987 F.2d 494, 504 (8th

Cir.1993)).

       Defendant Baker concedes in his motion that he was served with the summons and

complaint and was aware of the allegations contained in the July 26, 2016 complaint. (ECF No.

16 p. 2) The record shows that on December 27, 2016, the copy of the order granting partial

default and compelling an accounting was returned because Baker refused delivery. (ECF No.

10) In addition, the record reflects that Defendants submitted the requisite payroll records for the

time period of January 10, 2014 through June 10, 2017 for examination. (ECF Nos. 11-1, 11-11,

and 11-12) Baker now alleges two years after Plaintiffs filed their complaint, that he was

surprised to learn of the default judgment and that he moved to set aside the default as soon as

possible.

       The Court finds that Baker's assertion does not satisfy the excusable neglect factors.

Baker had knowledge of the collective bargaining contract, knowledge of the complaint, and

knowledge of his defenses of alleged fraud and racketeering since the inception of the suit. (ECF

Nos. 16-2, 22 pp. 3-8) The case has been pending for over two years. Further his defenses are

merely conclusory and do not rise to the level of a meritorious defense. Instead, the Court finds

that Baker simply chose to ignore the law suit filed against him. Therefore, the Court will deny

the motion to set aside the default judgment with respect to Baker in his individual capacity.




                                                 4
        With regard to Baker's Rule 62(b) motion, the rule allows for the stay of execution of

judgment pending disposition of a motion under Rule 60. Fed. R. Civ. P. 62(b)(4). Because this

Order disposes of Bakers' Rule 60(b) motion, the request for a stay of execution is now moot.

       Finally, the Court will grant Plaintiffs' Motion for Attorneys' Fees and Costs. Under 29

U.S.C. § 1132 pertaining to civil enforcement of an ERISA plan, "[i]n any action ... on behalf

of a plan to enforce section 1145 of this title in which a judgment in favor of the plan is awarded,

the court shall award the plan ... reasonable attorney's fees and costs of the action, to be paid by

the defendant." 29 U.S.C. § 1132(g)(2)(D). An award of attorney's fees and costs is mandatory,

and the Plaintiffs bear the burden to prove that such request is reasonable. Greater St. Louis

Const. Laborers Welfare Fundv. A.L.L. Const., LLC, No. 4:12-CV-1511CAS,2014 WL

1648731, at *6 (E.D. Mo. Apr. 23, 2014).

       Here, Plaintiffs have submitted the affidavit of Matthew J. Gierse and billing records in

support of their request for $6,128.16 in attorneys' fees and $481.67 in costs. (ECF Nos. 15-2,

15-3) Mr. Gierse avers that the standard hourly billing rate for services performed on

delinquency matters in federal court was $180.00 until February 1, 2017, when it became

$220.00. (ECF No. 15-2 i! 3) Based on the evidence presented, the Court finds the services

performed by Plaintiffs' attorneys were reasonable and necessary to the litigation of this case, the

rates charged were reasonable, and the amount sought for attorneys' fees and costs is reasonable.

Therefore, the Court will grant Plaintiffs' motion for attorneys' fees and cost. See Greater St.

Louis Const. Laborers Welfare Fund v. LaBarge, No. 4:13CV01258 AGF, 2013 WL 6181808, at

*2 (E.D. Mo. Nov. 26, 2013).

       Accordingly,




                                                 5
       IT IS HEREBY ORDERED that Defendant Myrian Baker's prose Rule 60(b) Motion to

Set Aside Default and Default Judgment (ECF No. 16) is DENIED.

       IT IS FURTHER ORDERED that Plaintiffs' Motion for Attorneys' Fees and Costs (ECF

No. 15) is GRANTED in the amount of $6,128.16 in attorneys' fees and $481.67 in costs, to be paid

by Defendants Platinum Enterprises, LLC and Myrian Baker, jointly and severally. A separate

judgment shall accompany this Memorandum and Order.

        IT IS FINALLY ORDERED that the Clerk of the Court shall mail a copy ofthis order and

accompanying judgment to the Defendants via U.S. Mail and UPS at the following address:

       Platinum Enterprises, LLC                    Myrian Baker
       3954 Max Welch Place                         3954 Max Welch Place
       St. Louis, Missouri 63033                    St. Louis, Missouri 63033


Dated this 30th day of October, 2018.




                                              ~/@!u
                                                RONNIELWHITE
                                                UNITED STATES DISTRICT JUDGE




                                                6
